

114 S2476 IS: To exclude power supply circuits, drivers, and devices designed to be connected to, and power, light-emitting diodes or organic light-emitting diodes providing illumination or ceiling fans using direct current motors from energy conservation standards for external power supplies. 
U.S. Senate
2016-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2476IN THE SENATE OF THE UNITED STATESFebruary 1, 2016Mr. Portman (for himself, Ms. Cantwell, Mrs. Shaheen, and Mr. McConnell) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo exclude power supply circuits, drivers, and devices designed to be connected to, and power,
			 light-emitting diodes or organic light-emitting diodes providing
			 illumination or ceiling fans using direct current motors from energy
			 conservation standards for external power supplies. 
	
		1.Application of energy conservation standards to certain external power supplies
 (a)Definition of external power supplySection 321(36)(A) of the Energy Policy and Conservation Act (42 U.S.C. 6291(36)(A)) is amended— (1)by striking the subparagraph designation and all that follows through The term and inserting the following:
					
						(A)External power supply
 (i)In generalThe term; and (2)by adding at the end the following:
					
 (ii)ExclusionThe term external power supply does not include a power supply circuit, driver, or device that is designed exclusively to be connected to, and power—
 (I)light-emitting diodes providing illumination; (II)organic light-emitting diodes providing illumination; or
 (III)ceiling fans using direct current motors.. (b)Standards for lighting power supply circuits (1)DefinitionSection 340(2)(B) of the Energy Policy and Conservation Act (42 U.S.C. 6311(2)(B)) is amended by striking clause (v) and inserting the following:
					
 (v)electric lights and lighting power supply circuits;. (2)Energy conservation standard for certain equipmentSection 342 of the Energy Policy and Conservation Act (42 U.S.C. 6313) is amended by adding at the end the following:
					
 (g)Lighting power supply circuitsIf the Secretary, acting pursuant to section 341(b), includes as a covered equipment solid state lighting power supply circuits, drivers, or devices described in section 321(36)(A)(ii), the Secretary may prescribe under this part, not earlier than 1 year after the date on which a test procedure has been prescribed, an energy conservation standard for such equipment..
				(c)Technical corrections
 (1)Section 321(6)(B) of the Energy Policy and Conservation Act (42 U.S.C. 6291(6)(B)) is amended by striking (19) and inserting (20).
 (2)Section 324 of the Energy Policy and Conservation Act (42 U.S.C. 6294) is amended by striking (19) each place it appears in each of subsections (a)(3), (b)(1)(B), (b)(3), and (b)(5) and inserting (20). (3)Section 325(l) of the Energy Policy and Conservation Act (42 U.S.C. 6295(l)) is amended by striking paragraph (19) each place it appears and inserting paragraph (20).